Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the amendment filed on 01/13/2022.  
Applicant has amended the title to overcome the objection to the title.
The amendment has been accepted and entered and the objection to the title has been withdrawn by the examiner.
The drawings filed on 07/31/2020 are accepted.
The applicant has amended claims 1, 2, 7 and 9; canceled claims 3-6 and added new claims 11-16.  No new matter has been introduced or added.
Claims 1, 2 and 7-16 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heyman (U.S. 4,128,867 A) in view of James (U.S. 3,393,347).

In re to claim 1, Heyman discloses a voltage converter circuit (i.e. fig. 2), comprising: a bridge rectifier (i.e. 130); a first transistor (i.e. 102), having a first end, a second end, and a third end (i.e. Collector, Base and Emitter terminals); a second transistor (i.e. 132), having a first end and a second end (i.e. Collector and Base terminals); wherein the first end of the first transistor and the first end of second transistor are electrically connected to bridge rectifier (i.e. the collectors of transistors of 102 and 132 are connected to the rectifier 130, see fig. 2), and the second end of the first transistor (i.e. the base of 102) is electrically connected to the first end (i.e. the collector) of the second transistor (i.e. 132, see fig. 2).  Except, Heyman fails to explicitly disclose that a Zener diode, comprising: a cathode connected to the third end of the first transistor; and an anode connected to the second end of the second transistor. Whereas, James teaches that a Zener diode (i.e. 28, fig. 1) comprising: a cathode connected to the third end (i.e. 18) of the first transistor (i.e. 14); and an anode connected to the second end of the second transistor (i.e. 34, fig. 1, see col. 2, lines 22-45).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage converter circuit of Heyman by integrating the Zener diode configuration with first and second transistors of James in order to enhance the efficiency of the voltage suppression and regulation at the output of the power converter circuit.
In re to claim 2, Heyman discloses the voltage converter circuit (i.e. fig. 2) of claim 1, further comprising a first voltage divider circuit (i.e. 98/104) and a first connecting node (i.e. node between 98 and 104), wherein the first voltage divider circuit comprises a first resistor and a 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage converter circuit of Heyman by integrating the Zener diode configuration with first and second transistors of James in order to enhance the efficiency of the voltage suppression and regulation at the output of the power converter circuit.
In re to claims 7, 9 and 10, Heyman discloses the voltage converter circuit (i.e. fig. 2) of claim 13, further comprising a first diode (i.e. 103), electrically connected to the second end of the second transistor (i.e. the base of 132) and the second connecting node (i.e. the node between resistors 120 and 130, see fig. 2); further comprising a second diode (i.e. 118) wherein the Zener diode (i.e. 134) is electrically connected to the first transistor (i.e. 102) through the second diode (i.e. 118, see fig. 2); wherein the second end of 40the second transistor (i.e. 132) is electrically connected to second diode (i.e. 118) through the Zener diode (i.e. 134, see fig. 2).
In re to claims 11, Heyman discloses the voltage converter circuit (i.e. fig. 2) of claim 2.   Except, Heyman fails to explicitly disclose that further comprising a second connecting node between the second end of the second transistor and the anode of the Zener diode, wherein the first connecting node is connected to the second transistor through connecting the second connecting node.  Whereas, James teaches that a second connecting node between the second 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage converter circuit of Heyman by integrating the Zener diode configuration with first and second transistors of James in order to enhance the efficiency of the voltage suppression and regulation at the output of the power converter circuit.
In re to claims 12-15, Heyman discloses the voltage converter circuit (i.e. fig. 2) of claim 1, further comprising a third resistor (i.e. 136), wherein the third resistor (i.e. 136) is electrically connected to the bridge rectifier (i.e. 130) and the first end of the second transistor (i.e. the base of 132, see fig. 2); further comprising a capacitor (i.e. 110), wherein the capacitor is electrically connected to the cathode of the Zener diode (i.e. cathode of 134 connected to the capacitor 110 through the resistor 136, see fig. 2) and the third end of the first transistor (i.e. to the emitter of transistor 102, see fig. 2); wherein the first resistor (i.e. 136) is connected to the bridge rectifier (i.e. 130, see fig. 2), further comprising a fourth resistor (i.e. 120), wherein the fourth resistor is electrically connected to the bridge rectifier (i.e. 101) and the first end of the first transistor (i.e. the collector of 102, see fig. 1).  
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but 

In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “further comprising a third voltage divider circuit, having a fifth resistor and a sixth resistor, wherein one end of the fifth resistor is electrically connected to the first diode and another end of the fifth resistor is electrically connected to the first transistor”.
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first transistor is a D-mode HEMT, the first end of the first transistor is a drain, the second end of the first transistor is a gate, and the third end of the first transistor is a source”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record to include either of the above limitations.
Response to Arguments
Applicant's arguments with respect to claims 1, 2 and 7-10 have been considered, but are
moot in view of the new ground(s) of rejection view of the new ground(s) of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839